Electronically Filed
                                                         Supreme Court
                                                         SCWC-XX-XXXXXXX
                                                         20-MAY-2019
                                                         03:16 PM



                           SCWC-XX-XXXXXXX

            IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                                RC,
                  Petitioner/Plaintiff-Appellant,

                                  vs.

                                 MC,
                   Respondent/Defendant-Appellee.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (CAAP-XX-XXXXXXX; FC-D NO. 13-1-1041)

        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
 (By:   Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Petitioner/Plaintiff-Appellant RC’s application for

writ of certiorari filed on March 25, 2019, is hereby rejected.
           DATED: Honolulu, Hawai#i, May 20, 2019.

                              /s/ Mark E. Recktenwald

                              /s/ Paula A. Nakayama

                              /s/ Sabrina S. McKenna

                              /s/ Richard W. Pollack

                              /s/ Michael D. Wilson